Citation Nr: 0514707	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  97-34 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than March 13, 
1989, for service connection for the residuals of an injury 
of the right lower extremity, with below-the-knee amputation, 
for the purpose of establishing entitlement to accrued 
benefits for a two-year period other than the two-year period 
immediately preceding the veteran's death and for the purpose 
of establishing entitlement to the benefit sought in Issue 2 
below.

2.  Entitlement to payment of or reimbursement for medical 
expenses based on a period of private hospitalization from 
September 21, 1988, to October 21, 1988.

(The appeal of entitlement to an increased amount of 
dependency and indemnity compensation (DIC) under 38 U.S.C. 
§ 1311(a)(2) is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war and the recipient of 
a Purple Heart.  He died in December 1995.  

This matter has been returned to the Board of Veterans' 
Appeals (Board) from a Memorandum Decision of the the United 
States Court of Appeals for Veterans Claims (Court) with 
instructions for evidentiary development and readjudication 
of entitlement to an effective date earlier than March 13, 
1989, for service connection for the residuals of an injury 
of the right lower extremity, with below-the-knee amputation, 
for the purpose of establishing entitlement to accrued 
benefits for a two-year period other than the two-year period 
immediately preceding the veteran's death and for the purpose 
of establishing entitlement to payment of or reimbursement 
for medical expenses based on a period of private 
hospitalization from September 21, 1988, to October 21, 1988.

During his lifetime, the veteran had appealed the issue of 
entitlement to service connection for residuals of an injury 
to the right leg, including a below-the-knee amputation of 
the right lower extremity.  He died before this appeal was 
completed.  At the time of his death, the veteran was 
service-connected for post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling from April 1, 1988, and 100 
percent disabling from January 11, 1993; arteriosclerotic 
coronary vascular disease with coronary artery bypass graft, 
evaluated as 60 percent disabling, effective from August 24, 
1993; colitis, evaluated as 10 percent disabling from 
December 14, 1989; residuals of frozen feet, evaluated as 10 
percent disabling from September 21, 1955; arthralgia of the 
right knee, evaluated as 10 percent disabling from March 13, 
1989; and residuals of a shell fragment wound, evaluated as 0 
percent disabling.  

In a rating issued in April 1996 for the purpose of accrued 
benefits, the regional office (RO) granted service connection 
for the residuals of an injury to the right lower extremity, 
with below-the-knee amputation.  The RO assigned a 60 percent 
evaluation for this disability, effective from November 14, 
1989.  This rating action combined the rating for the injury 
to the right lower extremity with below-the-knee amputation 
and the rating for arthralgia of the knee.  

The appellant disagreed with the effective date chosen for 
the grant of service connection for the disability of the 
right lower extremity with below-the-knee amputation, 
indicating that she believed that the effective date for the 
grant of service connection should be September 21, 1988, the 
date of the initial hospitalization for the veteran's injury 
to the right lower extremity following the traumatic accident 
which had resulted in the injury and disability.  On October 
27, 1999, the Board issued a decision, which granted an 
effective date of March 13, 1989, for service connection of 
the right lower extremity injury, with below-the-knee 
amputation.

The appellant continued to disagree with the effective date 
assigned and appealed the case to the Court.  In May 2001, 
the Court granted an unopposed Appellee's Motion for Remand 
and to Stay Proceedings (Appellee's Motion) filed by the 
Secretary of Veterans Affairs, vacated the Board's October 
1999 decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).

On June 13, 2002, the Board issued another decision, which 
found that the veteran had filed his claim for service 
connection for his right lower extremity, with below-the-knee 
amputation, on March 13, 1989.  This claim was pending at the 
time of the veteran's death in December 1995.  The Board 
found that the appellant was entitled to receive service-
connected benefits (for accrued purposes) for this disability 
for the two-year period immediately preceding the date of the 
veteran's death.  

The appellant continued to disagree with the Board's decision 
and appealed the case to the Court.  On November 19, 2004, 
the Court remanded the case to the Board for further 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

Reason for Remand:  Compliance with Court's Memorandum 
Decision

Accrued Benefits Claim.  In its June 2002 decision, the Board 
determined that the appellant was entitled to receive 
service-connected compensation for the veteran's right lower 
extremity injury (for accrued purposes) for a two-year period 
immediately preceding the veteran's death.  The Court noted 
that, according to section 5121 of the statute, accrued 
benefits are "periodic monetary benefits . . . to which an 
individual was entitled at death under existing ratings or 
decisions or . . . based on evidence in the file at date of 
death . . . and due and unpaid."  Mem. Dec. at 7; 
38 U.S.C.A. § 5121(a) (West 2002).  The Court also noted 
that, at the time of the veteran's death in December 1995, 
section 5121(a) provided that a claimant seeking accrued 
benefits may receive up to two years' worth of "due and 
unpaid" periodic benefits.

Following the Board's decision that the appellant was only 
entitled to receive accrued benefits back to December 1993 
(the two-year period immediately preceding the veteran's 
death), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Terry v. Principi that section 
5121(a) "only limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life."  Terry v. 
Principi, 367 F.3d 1291, 1296 (2004) (emphasis added).  The 
Federal Circuit held that the Court had erred in its 
interpretation of section 5121(a), which had found that the 
payment of accrued benefits was limited to the two year 
period immediately preceding the veteran's death.  In Terry, 
the Court had found that, based on the statute, the period of 
payment of accrued benefits is not to exceed two years, 
regardless of when those benefits were actually accrued.  
With regard to this case, the Court found that, because the 
Board had relied on an interpretation of section 5121(a) 
invalidated by the Federal Circuit, this issue had to vacated 
and remanded for further adjudication.  Mem. Dec. at 8.

Earlier Effective Date Claim and Claim for Payment or 
Reimbursement of Non-VA Medical Expenses.  With regard to the 
earlier effective date claim, the Court found that VA had 
failed in its duty to assist the appellant pursuant to 
38 U.S.C.A. § 5103A.  Initially, the Court noted that the 
effective date law found at 38 U.S.C.A. § 5110, states that a 
claim reopened after final adjudication of compensation, DIC 
or pension, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application.  A claim must be submitted in a form 
prescribed by the Secretary.  38 C.F.R. § 3.151 (2004).  
However, section 3.155 of VA regulations states that "any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant . . . may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought."  38 C.F.R. § 3.155 (2004).

The Board had found that the veteran had filed a claim for 
service connection for the right leg injury on March 13, 
1989.  The appellant has argued that September 21, 1988, the 
date of admission to a private hospital for treatment, should 
be the effective date of service connection.  The Court found 
that the Board had determined correctly in June 2002 that the 
hospital report, standing alone, did not constitute an 
informal claim for service connection under 38 C.F.R. 
§ 3.155.  However, the Court stated that the appellant had 
undertook additional "communication" and "action" in this 
case and that this had not been fully developed for the 
record.  Specifically, in a March 1989 letter from a MAS 
Chief to the RO, the Chief stated that the veteran and the 
appellant submitted a claim for payment of the cost of care 
at the private hospital that had been subsequently denied, 
and that, on March 7, 1989, the appellant had visited with 
the MAS Chief to talk about the denial of the claim, 
including her opinion that there was a cause and effect 
relationship between the veteran's right leg injury and the 
veteran's service-connected PTSD.  The Court stated that the 
record on appeal did not contain the documents referred to by 
the MAS Chief as the "claim" and the "denial".  Mem. Dec. 
at 10.  The failure to obtain these documents violated VA's 
duty to assist.  It was determined that these documents had 
to be obtained in order to ascertain whether they might 
contain an informal claim for service connection for the 
right leg injury pursuant to 38 C.F.R. § 38 C.F.R. § 3.155.

Additionally, the Court found that the record on appeal did 
not appear to contain all relevant medical records from the 
private hospital or from the VA Medical Center (VAMC).  It 
was noted that the veteran had been taken by ambulance to the 
emergency room of the private hospital; however, emergency 
room records and ambulance reports were not part of the 
claims file.  Further, despite the appellant's assertions 
that she had spoken to VA about the veteran's injury and 
hospitalization, there were no reports of contact from the 
VAMC or the RO in the file.  The Court stated that there were 
no notes from the private facility regarding the 
responsibility for the payment of the veteran's medical 
expenses or of any contacts between the two hospitals 
regarding the emergency room admission.  Therefore, it was 
determined that, without these reports, it was not possible 
to ascertain whether any of the statements contained in them 
might constitute an informal claim under 38 C.F.R. § 3.155.

Finally, the Court noted:

(1) that the RO in July 1989 refused to 
consider the appellant's claim for 
reimbursement of non-VA medical expenses 
unless it was adjudicated as related to 
the veteran's service-connected 
PTSD . . . ; (2) that again in August 
1996, after the veteran was awarded 
secondary service connection for the 
injury, [the appellant] stated that she 
had received a bill from the VAMC for the 
non-VA medical expenses . . . ; (3) that 
again in January 1997, the RO, stating 
that the appellant should discuss the 
matter with the VAMC administration, 
refused to consider her claim for 
reimbursement . . . ; and (4) that she 
again stated in November 1997, December 
1997, and February 1999, that she wanted 
reimbursement from VA for paying non-
medical VA expenses . . . .

Mem. Dec. at 11-12.  The Court then found that the 
appellant's claim for reimbursement had not been acted on by 
the RO, and it was thus still pending there.  It was 
concluded that the Court would also vacate the Board decision 
to the extent that it failed to find that a claim for 
medical-expenses reimbursement remained pending at the RO and 
remand that matter for appropriate procedural compliance, 
specifically adjudication of the pending claim following full 
development of the record as described above, which 
development is related to both the earlier effective date and 
the medical-expenses-reimbursement claims.

Under these circumstances, this case will be REMANDED for the 
following:


1.  Readjudicate the appellant's claim 
for an effective date earlier than March 
13, 1989, for service connection for the 
residuals of an injury of the right lower 
extremity, with below-the-knee 
amputation, for the purpose of 
establishing entitlement to accrued 
benefits for a two-year period other than 
the two-year period immediately preceding 
the veteran's death pursuant to Terry v. 
Principi, 367 F.3d 1291, 1296 (2004).  If 
payment has already been made to the 
appellant for the sum "due and unpaid" 
to the veteran for two-year period 
immediately preceeding the veteran's 
death, VA should state whether paying 
accrued benefits for this period was the 
most advantageous two-year period for 
which the appellant could have received 
accrued benefits, given that the rate of 
VA compensation benefits tends to 
increase for a particular degree of 
disability, e.g., in this case, 100 
percent, not decrease over time.  If a 
greater amount of compensation could have 
been paid for an earlier two-year period, 
VA should decide whether payment of 
accrued benefits for that two-year period 
should be awarded under the decision in 
Terry instead of for the two-year period 
immediately preceding the veteran's 
death.

2.  Conduct a search for the claim that 
the appellant has asserted was filed 
prior to March 7, 1989, for the 
reimbursement of the private hospital 
expenses.  Conduct a search for the 
decision document in which this claim was 
denied in March 1989.  According to the 
March 1989 letter from the MAS Chief, 
this claim appears to have been submitted 
to, and denied by, the St. Cloud VAMC and 
therefore that facility should be 
contacted to see if it has the documents.

All efforts to locate the claim and the 
decision denying the claim must be 
documented in the claims folder, and if 
the documents cannot be located it should 
be so noted, in writing, for the record.

3.  Write to the appellant and request 
that she provide information as to the 
name and address of the ambulance service 
that transported the veteran to the 
hospital following his injury on 
September 21, 1988.  Once the information 
has been received and all necessary 
release forms have been signed by the 
appellant, write to the ambulance service 
and request that it provide any records 
in its possession pertaining to the 
transportation of the veteran to St. 
Cloud Hospital on September 21, 1988.

4.  Write to the appellant and request 
that she sign and return all necessary 
release forms needed in order to obtain 
records held by St. Cloud Hospital.  Once 
these forms have been received, send St. 
Cloud Hospital a request for a copy of 
the records related to treatment of the 
veteran provided in its emergency room on 
September 21, 1988, and any further 
treatment records until his transfer from 
St. Cloud Hospital to St. Cloud VAMC on 
October 21, 1988.

5.  Contact the St. Cloud Hospital and 
the St. Cloud VAMC and request that they 
conduct a search for any records of 
contact between the two facilities 
concerning the emergency room treatment 
of the veteran in September 1988.  
Request that the St. Cloud Hospital 
provide documentation of its bill for the 
hospital and medical care and services 
rendered to the veteran from September 
21, 1988, to October 21, 1988, and who, 
if anyone, paid the bill.

6.  Request that the appellant provide 
any documentation which shows that she 
paid the bill from St. Cloud Hospital for 
the hospital and medical care and 
services rendered to the veteran from 
September 21, 1988, to October 21, 1988.

7.  Following the completion of the above 
development, readjudicate the claim for 
an earlier effective date for the award 
of service connection for the right lower 
extremity, with below-the-knee 
amputation.

8.  Following readjudication of the 
earlier effective date claim, adjudicate 
the claim for entitlement to payment of 
or reimbursement for non-VA medical 
expenses.  (Although in its Memorandum 
Decision the Court stated that "the 
claim for medical-expenses reimbursement 
remained pending at the RO", the Board 
realizes that such claims generally lie 
within the jurisdiction of VHA (at the 
VAMC), not VBA.  Therefore, if the 
adjudication of this claim in this 
particular case lies within the 
jurisdiction of the St. Cloud VAMC, the 
RO should make whatever arrangements or 
follow whatever procedures it must to see 
that this claim is adjudicated by VA 
pursuant to the Court's order in its 
Memorandum Decision.)

9.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




